Citation Nr: 0105711	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Alexander Agiliga, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1975 
to March 1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

The veteran seeks a permanent and total disability rating for 
pension purposes. Generally, pension is payable to a veteran 
of a period of war, who is permanently and totally disabled 
from non-service-connected disability not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521(a), (j) (West 
1991); 38 C.F.R. §§ 3.340, 3.342(a)-(b) (1996).  In a series 
of decisions, the United States Court of Appeals for Veterans 
Claims (Court) clarified the procedures for deciding such 
claims.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  Analytical steps include 
the following:  a) assisting the veteran in developing the 
record; b) compiling a list of the disabilities; c) assigning 
a rating for each disability; d) combining the ratings under 
38 C.F.R. § 4.25; e) applying the "average person" test of 
38 U.S.C.A. §§1502(a)(1) and 38 C.F.R. § 4.15; f) applying 
38 C.F.R. § 4.17; and, if necessary, g) considering 
extraschedular considerations under 38 C.F.R. § 3.321(b)(2).

Service connection is in effect for status post left hip 
fracture, rated as 10 percent disabling, and arthritis of the 
right hip, rated as noncompensably disabling.

VA outpatient records, dated from February 1998 to January 
1999, show that the veteran has received treatment for 
various disabilities, including degenerative joint disease 
and disc herniation in the lumbosacral spine with peripheral 
neuropathy, hypertension, gastroesophageal reflux disease, 
and early chronic obstructive pulmonary disease.

In an October 1998 decision by an Administrative Law Judge, 
the veteran was granted Social Security disability benefits.  
It was found that he had been disabled since March 1996 and 
that he met the insured status requirements of the Social 
Security Act on that date through June 30, 2000.  The 
veteran's disabilities consisted of: lumbar disc herniation 
at L5-S1; status post open reduction and internal fixation of 
the left hip; hypertension; and headaches.  Much of the 
supporting documentation, including specified medical 
records, has not been associated with the claims folder.

The veteran has not had a VA examination in almost 10 years.  
A more recent examination is necessary in order to determine 
the current level of impairment due to disabilities. 

With respect to musculoskeletal disabilities, the Court has 
considered the question of functional loss as it relates to 
the adequacy of assigned disability ratings.  The Court held 
that 38 C.F.R. § 4.40 required consideration of factors such 
as lack of normal endurance, functional loss due to pain, and 
pain on use, and specifically, limitation of motion due to 
pain on use including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Court also held that 38 C.F.R. 
§ 4.45 required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  See 38 C.F.R. 
§ 4.10.  

During the pendency of the appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, that 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
change in the law was applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination for all health care providers 
who may possess additional records 
relevant to the issue of entitlement to a 
permanent and total disability rating for 
pension purposes.  After obtaining any 
necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

2.  The RO should contact the veteran and 
request that he provide a history of any 
recent employment which was terminated 
due to disability and/or any unsuccessful 
attempts to obtain employment due to 
disability.  Thereafter, the RO should 
request that the employers/prospective 
employers provide documentation relevant 
to those terminations or rejections.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  The RO should contact the Social 
Security Administration and request that 
it provide copies of the records upon 
which the October 1998 award of 
disability benefits was based, and 
records pertaining to any subsequent 
disability determination for the veteran.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

4.  The veteran also should be afforded 
appropriate VA examinations to determine 
the current nature and severity of all 
chronic disorders.  Such examinations 
should include orthopedic, neurologic, 
cardiovascular, gastrointestinal, and 
pulmonary review by appropriate 
examiners.  All necessary tests and 
studies should be conducted, and any 
indicated consultations should be 
scheduled.  For any orthopedic 
disabilities found to be present, the 
appropriate examiner should be 
specifically requested to identify any 
objective evidence of pain, or functional 
loss due to: pain; weakened movement; 
subluxation or lateral instability; 
excess fatigability; and/or 
incoordination.  The examiner should also 
express opinions concerning whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  All examiners 
should offer opinions as to the impact of 
the veteran's disabilities on his ability 
to obtain and maintain substantially 
gainful employment.  The rationale for 
all opinions must be reported.  The 
claims file must be made available to all 
examiners for review, and such review 
should be indicated in writing by the 
examiners.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes.  In so doing, the 
RO must ensure compliance with the 
Veterans Claims Assistance Act of 2000.  
The RO must also ensure that the 
following steps are performed:

a.  The RO must assign a rating to 
each of the veteran's disabilities 
in accordance with the Schedule for 
Rating Disabilities and then combine 
those ratings under 38 C.F.R. § 4.25 
(2000).

b.  The RO should then consider 
whether the "average person" test is 
applicable.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (2000); Talley v. Derwinski, 
2 Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

c.  If pension benefits remain 
denied, the RO should then consider 
whether both the percentage 
requirements under 38 C.F.R. § 4.16 
(2000) and the permanency 
requirement under 38 C.F.R. § 4.17 
(2000) are met; and, if so, whether 
the veteran is unemployable as a 
result of what the Court has 
referred to as "lifetime" 
disabilities. Brown, 2 Vet. App. at 
447.

d.  If pension benefits still remain 
denied, and the veteran has not been 
found to meet the percentage 
requirements under 38 C.F.R. § 4.16, 
the RO should consider whether he 
nevertheless meets the criteria for 
a determination of "unemployability" 
under 38 C.F.R. § 3.321(b)(2) 
(2000).

e.  In arriving at its decision on 
pension benefits, the RO must report 
any disabilities which it determines 
are not ratable for pension 
purposes, because they are due to 
the veteran's own willful 
misconduct.  Reasons and bases 
supporting any such conclusion(s) 
must be set forth.

6.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


